In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-17-00104-CR



           TORRY JAMAL REED, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 124th District Court
                Gregg County, Texas
              Trial Court No. 41786-B




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                          ORDER
         The clerk’s record in this appeal was filed June 20, 2017, and the reporter’s record was

filed September 13, 2017, making the appellant’s brief originally due October 13, 2017. This

Court extended that briefing deadline twice, on Reed’s motions, resulting in the most recent due

date of December 4, 2017. We informed counsel when we granted the last extension request that

further requests for extension of time would not be granted absent extraordinary circumstances;

nonetheless, counsel has filed a third motion seeking an additional eighteen days to file Reed’s

brief.

         We have reviewed counsel’s most recent motion to extend time and find no extraordinary

circumstances that would warrant an additional eighteen-day extension of the filing deadline. We

have also reviewed the case file and record on appeal. Consequently, counsel’s third motion to

extend the time to file Reed’s appellate brief is denied.

         We hereby order counsel to file Reed’s appellate brief with this Court on or before

December 22, 2017.

         IT IS SO ORDERED.

                                                  BY THE COURT


Date: December 12, 2017




                                                  2